DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in para 0018, ln 8, “cap” should be replaced with “cape”; and, in para 0022, ln 1, ref. “22” should be replaced with “21” for consistency with the drawings and remainder of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-10, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear if “a first section or end” in line 1 and “an interior” in line 2 recite the same first section and interior of claim 1. In addition, it is unclear if “a loose end” in line 2 recites the free section of claim 1, or a separate, additional element.
In claim 6, it is unclear if “a first end or section” in lines 1-2 and “an interior” in line 2 recite the same first section and interior of claim 1. In addition, it is unclear if “a loose 
In claim 7, it is unclear if “a first end or section” in lines 1-2 and “an interior” in line 2 recite the same first section and interior of claim 1. In addition, it is unclear if “a loose end” in line 2 recites the free section of claim 1, or a separate, additional element. In addition, claim 7 recites the limitation "the brisket plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 is dependent upon claim 14 and, thus, requires the fabric to be both a polyurethane coated polyester twill and a polyurethane coated nylon. This limitation appears to be misrepresentative of the invention in which the material is either, but not both, of those materials (see para 0027 describing “Another preferred fabric”).
Claim 18 recites the limitation "the back and sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9-10 are rejected upon a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 18, lines 1-2, the limitation “means for maintaining the cape in a deployed condition covering the back and sides of the quadruped” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for maintaining the cape in a deployed condition covering the back and sides of the quadruped” without reciting sufficient structure to achieve the function. The specification discloses that the means for 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton (US 5970921).
For claim 17, Fulton discloses a pet collar 10 with concealed cape, comprising: an elongate pouch 19 configured to be worn as a collar around a neck of a mammalian quadruped (Figs. 1 and 4), the elongate pouch having an elongate opening (opening between refs. 19a and 19b along the length of pouch 19; Fig. 3) and a closure 20; and a cape 11 deployable from the elongate pouch when the closure is open (Figs. 1-2), the cape having a proximal section (upper section of ref. 11 in Fig. 2) fixed to an interior of the elongate pouch (Fig. 2; col 3, ln 26-28) and, a free section (lower section of ref. 11 
For claim 18, Fulton discloses means (cover tie strap 12) for maintaining the cape in a deployed condition covering the back and sides of the quadruped (Fig. 1; col 3, ln 4-7 and 54-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995).
For claim 1, Kemp teaches a pet harness with concealed items (Figs. 1-2; col 2, ln 32-37), comprising: an elongate pouch 25 configured to extend longitudinally along a back of a mammalian quadruped (Figs. 1-2), the elongate pouch having an elongate opening (elongate opening formed by the zipper on ref. 25 in Fig. 2) and a closure (Fig. 2 shows a zipper; col 4, ln 47-53); a chest strap assembly 17,20 attached to an anterior 
Kemp is silent about a cape deployable from the elongate pouch when the closure is open, the cape having a first section fixed to an interior of the elongate pouch and a free section that can be draped or wrapped around a side of the mammalian quadruped.
Psilogenis teaches an elongate pouch 12, the elongate pouch having an elongate opening (Fig. 2) and a closure 14 (para 0016), and a cape 16 deployable from the elongate pouch when the closure is open (Figs. 2-5; para 0022), the cape having a first section (mid-section of ref. 16 in Figs. 3-5) fixed to an interior of the elongate pouch (paras 0005-0006 describe the sheet 16 being attached to ref. 12 or connected to the seam 28 of ref. 12) and a free section (either side of ref. 16 in Figs. 3-5) that can be draped or wrapped around a side of the mammalian quadruped (Fig. 5) in order to protect the animal from the elements, particularly rain and/or snow, in case of inclement weather (paras 0002-0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness of Kemp to include a cape deployable from the elongate pouch when the closure is open, the cape having a first section fixed to an interior of the elongate pouch and a free section that can be draped or wrapped around a side of the mammalian quadruped as 
For claim 2, Kemp as modified by Psilogenis teaches wherein the pouch closure is a zipper (zipper shown in Fig. 2 and described in col 4, ln 47-53 of Kemp; ref. 14 of Psilogenis).
For claim 3, Kemp as modified by Psilogenis teaches (references to Kemp) wherein each of the strap assemblies includes at least one strap segment 15 and at least one buckle 19 (Fig. 2).
For claim 4, Kemp as modified by Psilogenis teaches (references to Kemp) wherein the strap segments comprise polypropylene or nylon webbing (col 3, ln 41-47 describes woven fabric cords of nylon; Fig. 2).
For claim 7, Kemp as modified by Psilogenis teaches (references to Kemp) a brisket plate 23 supported on the strap assemblies (Fig. 2; col 4, ln 42-46).
For claim 9, Kemp as modified by Psilogenis teaches (references to Kemp) wherein the brisket plate is padded (Fig. 2; col 4, ln 42-46 describes cushioning material).
For claim 13, Kemp as modified by Psilogenis teaches (references to Psilogenis) wherein the cape is made of a water-repellant fabric (para 0019 describes waterproof nylon).
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), as applied to claim 1 above, and further in view of Fulton (US 5970921).

Kemp as modified by Psilogenis is silent about the loose end being releasably securable to the pouch after being wrapped around a torso of the quadruped. However, please note that Psilogenis at para 0018 teaches ref. 18 may also comprise a drawstring securable about the torso of the animal or a band comprising a complementary hook and loop arrangement securable in a similar manner.
Fulton teaches a concealed cape wherein the cape 11 includes a loose end (either end of ref. 18 in Figs. 1-2) being releasably securable to the pouch 19 (via tying of strap 12 in Fig. 1; note that the ends of ref. 18 are indirectly releasably securable to pouch 19 by way of the intermediate part including the strap 12 and the length of ref. 11 in Figs. 1-2) after being wrapped around a torso of the quadruped (Fig. 1) in order to further secure the cape in position about the animal’s midsection (col 3, ln 4-7 and 54-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loose end of the cape of Kemp as modified by Psilogenis to be releasably securable to the pouch after being wrapped around a torso of the quadruped as taught by Fulton in order to further secure the cape in position about the animal’s midsection.
For claim 6, Kemp as modified by Psilogenis teaches (references to Psilogenis) wherein the cape includes torso panels (panels formed by ref. 16 on either side of ref. 
Kemp as modified by Psilogenis is silent about the loose end being releasably securable to the other panel.
Fulton teaches a concealed cape wherein the cape 11 includes a loose end (either end of ref. 18 in Figs. 1-2) being releasably securable to the other panel (note that the ends of ref. 18 are releasably securable to each other via tying of strap 12 in Figs. 1-2) in order to further secure the cape in position about the animal’s midsection (col 3, ln 4-7 and 54-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loose end of the cape of Kemp as modified by Psilogenis to be releasably securable to the other panel as taught by Fulton in order to further secure the cape in position about the animal’s midsection.
For claim 8, Kemp as modified by Psilogenis teaches (references to Psilogenis) wherein the cape includes two panels (panels formed by ref. 16 on either side of ref. 12 in Figs. 3 and 5), each panel having a first end or section (middle end or section of each side of ref. 16 in Figs. 3 and 5) affixed to an interior of the elongate pouch (Figs. 3 and 5; para 0006 describes sheet 16 being connected to seam 28) and a loose end (outer end of each side of ref. 16 in Figs. 3 and 5).
Kemp as modified by Psilogenis is silent about the loose end being releasably securable to the brisket plate.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), as applied to claims 1 and 7 above, and further in view of Frink et al. (US 2004/0194436).
For claim 10, Kemp as modified by Psilogenis is silent about wherein the padding is polyester wadding.
Frink et al. teach an animal harness wherein the padding is polyester wadding (para 0042) in order to provide protection to individual parts of the animal’s body (para 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the padding of Kemp as modified by Psilogenis to be polyester wadding as taught by Frink et al. in order to provide protection to individual parts of the animal’s body.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), as applied to claim 1 above, and further in view of Dost et al. (US 6637367).
For claim 11, Kemp as modified by Psilogenis is silent about wherein a D-ring is affixed at the anterior end of the elongate pouch. However, note that Psilogenis teaches use of a D-ring 22 in the second embodiment shown in Fig. 3.
Dost et al. teach a pet harness wherein a D-ring 216 is affixed at the anterior end of the elongate pouch 218,202,204,210,212,214 (Figs. 2, 8 and 9) in order to allow the user to couple a leash in a forward position (col 3, ln 47-49 and col 4, ln 17-20; Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness of Kemp as modified by Psilogenis to include a D-ring is affixed at the anterior end of the elongate pouch as taught by Dost et al. in order to allow the user to couple a leash in a forward position.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), as applied to claim 1 above, and further in view of Holt (US 2018/0160651).
For claim 12, Kemp as modified by Psilogenis is silent about a collar affixed to the elongate pouch, the collar defining a circumferential pouch that contains a deployable hood.
Holt teaches a pet harness comprising a collar 52 affixed (via refs. 38,44,46) to the elongate pouch 28,30, the collar defining a circumferential pouch 52 that contains a deployable hood 56 (Fig. 5; paras 0026 and 0028) in order to provide an easily stowable and deployable, flexible, and water resistant covering for the head of the animal (paras .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), as applied to claim 1 above, and further in view of Knights (GB 2513293) and Pollack (WO 93/14627).
For claim 14, Kemp as modified by Psilogenis is silent about wherein the fabric is a polyurethane coated polyester twill.
Knights teaches a pet collar with concealed cape wherein the fabric (of cape 9) is a polyurethane coated polyester (claim 1) in order to provide a lightweight waterproof material (claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of the cape of Kemp as modified by Psilogenis to be a polyurethane coated polyester as taught by Knights in order to provide a lightweight waterproof material.
Kemp as modified by Psilogenis and Knights is silent about the polyester being twill.
Pollack teaches an animal cape wherein the fabric includes polyester twill (pg. 9, ln 14-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polyester fabric of the cape of .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), Knights (GB 2513293) and Pollack (WO 93/14627), as applied to claims 1 and 13-14 above, and further in view of Russell (WO 2012/095533).
For claim 15, Kemp as modified by Psilogenis, Knights and Pollack is silent about wherein the fabric has a weight of about 90 grams per square meter or less.
Russell teaches an animal cape (para 0060 (e) describes horse blankets) wherein the fabric has a weight of about 90 grams per square meter or less (para 0072 describes 30 grams per square meter) in order to provide a fabric that is relatively lightweight (para 0023 and 0060 (e)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of the cape of Kemp as modified by Psilogenis, Knights and Pollack to have a weight of about 90 grams per square meter or less as taught by Russell in order to provide a fabric that is relatively lightweight.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5644902) in view of Psilogenis (US 2008/0047995), Knights (GB 2513293) and Pollack (WO 93/14627), as applied to claims 1 and 13-14 above, and further in view of Hackett (GB 2039704).
For claim 16, Kemp as modified by Psilogenis, Knights and Pollack teaches (references to Psilogenis) wherein the fabric is waterproof nylon (para 0019).

Hackett teaches an animal cape wherein the fabric is polyurethane coated nylon (pg. 1, ln 25-27) in order to provide a water-repellant material for rainwear (claim 5; pg. 1, ln 25-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of the cape of Kemp as modified by Psilogenis, Knights and Pollack to be polyurethane coated nylon as taught by Hackett in order to provide a water-repellant material for rainwear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Leek (US 2017/0258209), Fachner, Sr. et al. (US 20170013804), and Manke (DE 202018001238) each teaches an elongate pouch configured to be worn as a collar and a deployable cape.
	Cherrett (US 2008/0115738) teaches a cape including two panels that are each rollable (Figs. 9-10).
	Elsmo (US 2015/0026863) teaches two stowable hoods.
	Gilbert (US 2019/0297845) teaches one layer of a cape is stowable.
	Beeghly et al. (US 5537954) teaches an elongated pouch configured to extend longitudinally along a back of a mammalian quadruped.
LaGarde (US 6679198) teaches a collar connected to two straps and pouches.
Lin (CN 110122347) teaches a pouch and a deployable cape.

Brennand (GB 2350544) teaches a collar and stowable cape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643